               Case: 3:20-cv-00042 Document #: 1 Filed: 01/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN


 ADLIFE MARKETING & COMMUNICATIONS
 COMPANY, INC.
                                                                 Docket No. 3:20-cv-42
                                  Plaintiff,
                                                                 JURY TRIAL DEMANDED
           - against -


 MEIJER STORES LIMITED PARTNERSHIP

                                   Defendant.


                                               COMPLAINT

          Plaintiff Adlife Marketing & Communications Company, Inc. (“Adlife” or “Plaintiff”) by

and through its undersigned counsel, as and for its Complaint against Defendant Meijer Stores

Limited Partnership (“Meijer Stores” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of onions, owned and registered by Adlife, an advertising agency

specializing in design, digital marketing, print advertising and photograph. Accordingly, Adlife

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case: 3:20-cv-00042 Document #: 1 Filed: 01/16/20 Page 2 of 5




       3.       Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Wisconsin and is registered with the

Wisconsin Department of State Division of Corporations.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

       5.       Adlife is an advertising agency specializing in design digital marketing, print

advertising and photography having a usual place of business at 38 Church Street, Pawtucket,

Rhode Island 02860.

       6.       Upon information and belief, Meijer Stores is a foreign limited partnership with a

place of business at 3801 North Richmond Street, Appleton, WI 54913. Upon information and

belief, Meijer Stores is registered with the Wisconsin State Department of Corporations to do

business in Wisconsin.

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Adlife is copyright holder of onions (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.       Adlife has all times been the sole owner of all right, title, and interest in and to the

Photograph, including the copyright there.

       9.       The Photograph was registered with United States Copyright Office. See Exhibit

A.

       B.       Defendant’s Infringing Activities

       10.      Meijer Stores ran the Photograph on their instacat.com page (the “Website”). A

screenshot of the Photograph on the Website is attached hereto in Exhibit A.
                Case: 3:20-cv-00042 Document #: 1 Filed: 01/16/20 Page 3 of 5




          11.      Meijer Stores did not license the Photograph from Plaintiff, nor did Meijer Stores

have Plaintiff’s permission or consent to publish the Photograph on the Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      Meijer Stores infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Meijer Stores is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Meijer Stores

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.      Plaintiff further is entitled to its attorney’s fees and full costs pursuant to

17 U.S.C. § 505.
            Case: 3:20-cv-00042 Document #: 1 Filed: 01/16/20 Page 4 of 5




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Meijer Stores be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 17, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com
Case: 3:20-cv-00042 Document #: 1 Filed: 01/16/20 Page 5 of 5




                                 Attorneys for Plaintiff Adlife Marketing &
                                 Communications Company, Inc.
